      9:19-cv-02163-RMG           Date Filed 01/13/21   Entry Number 51    Page 1 of 4




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                   BEAUFORT DIVISION

Ted D. Ellis and Teresa Ellis, )               C/A No.: 9:19-cv-2163-RMG
                               )
       Plaintiffs,             )
                               )
               v.              )
Cody C. Kirkman, Individually; )
Amber Swinehammer,             )
Individually; Lindsey Gibson,  )
Individually; Cody C. Kirkman, )
Amber Swinehammer, and         )
Lindsey Gibson, as Agents/     )
Officers of Town of Bluffton   )
Police Department; and Town of )
Bluffton Police Department,    )
                               )
               Defendants.     )
___________________________)

TO:        Arie Bax, Attorney for Plaintiffs

                    _____________________________________________

                       DEFENDANTS’ MOTION TO EXTEND STAY OF
                          ALL ACTIVITY IN THE INSTANT MATTER
                              FOR NO LESS THAN 90 DAYS
                     ____________________________________________

           Defendant Cody C. Kirkman, with the joinder of remaining Defendants, by and

through his undersigned counsel, respectfully moves this Court, in accordance with the

provisions of Federal Rules of Civil Procedure Rule 26(b), for a 90-day enlargement of

the existing stay by Order and Opinion filed November 10, 2020, (EFC no. 47), and Order

and Report and Recommendation filed October 16, 2020, (EFC no. 44), of all activity in

the instant matter for a period of no less than 90 days. Officer Kirkman so moves in light

of an on-going and parallel criminal investigation into the events which form the basis of

the causes of action put forth by Plaintiffs in their Complaint. The remaining named



Doc #872
      9:19-cv-02163-RMG          Date Filed 01/13/21      Entry Number 51        Page 2 of 4




Defendants join this Motion. The ongoing criminal investigation by federal authorities

severely limits the officers’ ability to properly participate in the litigation of the civil matter.

Since entry of these Orders of the Court, Defendants have complied with the monthly

reporting requirements regarding the status of the criminal investigation. (See, EFC filings

number 48, filed November 12, 2020; number 49, filed December 11, 2020; and number

50, filed January 13, 2021). The content of each of these reports is incorporated herein

into the issues supporting the reasonableness of this requested ninety (90) day

enlargement.

           By way of summary, on January 13, 2021, the undersigned counsel engaged in

status conferences with AUSA Ben Garner and FBI Special Agent George French, each

assigned to the Criminal Investigation. Through these conversations, it was confirmed

that the investigation is still on-going and that no prosecutorial decision has yet been

made in the matter. In discussing the upcoming terminus of the existing stay order, AUSA

Garner advised that in the last few months, lead attorney USA Kyle Boyton underwent

surgery, has just returned to work on a reduced hour basis and due to his current health

related and COVID delays, AUSA Garner felt an additional three-month period to make a

prosecutorial decision would be reasonable. AUSA Garner assured counsel that the

decision would be made within that expanded time frame. Thus, to date, the reasons set

forth in Defendant’s filings in support of the Order to Stay and the Court’s findings in that

regard remain unchanged.

           This extension of the stay is needed to safeguard the officers’ rights against self-

incrimination secured by the Fifth Amendment of the United States Constitution. As

demonstrated in the previously filed Affidavit of undersigned Civil Defense Counsel Scott




Doc #872
      9:19-cv-02163-RMG         Date Filed 01/13/21      Entry Number 51        Page 3 of 4




with relevant Exhibits thereto, to include letters of the Investigating Authority and letters

of the Officer Kirkman’s Criminal defense counsel, (EFC no. 32-1 through 32-8), in the

previously filed Memorandum in Support, (EFC no. 34), and arguments and authority

offered at the hearing on the previous motion, the parallel criminal investigation prohibits

these named Defendants’ meaningful participation in the civil suit and any forced

participation severely damages their Constitutional rights and protections in the criminal

matter.

           As such, Officer Kirkman, joined by the remaining Defendants, respectfully

submits that the on-going, parallel criminal investigation by federal authorities profoundly

limits their ability to properly participate in the litigation of the instant matter and this brief

ninety (90) day enlargement to the existing stay is mandated by the interests of justice.


                                      Respectfully submitted.

                                      LAW OFFICES OF CHRISTY L. SCOTT, LLC

                              By:     s/Christy L. Scott________________
                                      Christy L. Scott, Federal ID No. 6215
                                      Post Office Box 1515, 108 Carn Street
                                      Walterboro, SC 29488
                                      (843) 782-4359

                                      ATTORNEY FOR DEFENDANTS
                                      Cody C. Kirkman, Individually and as an Officer of
                                      Town of Bluffton Police Department; Amber
                                      Swinehamer, (mistakenly spelled Swinehammer),
                                      Individually and as an Officer of Town of Bluffton
                                      Police Department; Lindsey Gibson, sued individually
                                      and as a former police officer of the Bluffton Police
                                      Department, and the Town of Bluffton Police
                                      Department

January 13, 2021

Walterboro, South Carolina



Doc #872
      9:19-cv-02163-RMG      Date Filed 01/13/21    Entry Number 51       Page 4 of 4




                              Certification of Consultation

Although this Motion is exempted from the consultation requirements of Paragraph 3 of
the Scheduling Order and Local Rule 7.02 (D.S.C.), prior to filing this Motion, Defendants
engaged in consultation with opposing Counsel by telephone consultation on January 13,
2021, but Plaintiff is unable to consent to same.

                           By:    s/Christy L. Scott________________
                                  Christy L. Scott, Federal ID No. 6215




Doc #872
